EXHIBIT 1 TRANSACTIONS DURING PAST 60 DAYS The Reporting Persons engaged in the following transactions in shares of Common Stock of the Company during the past 60 days.Such transactions involved the purchase of shares on the NASDAQ Global Market.The prices reported below reflect the weighted average purchase price of the shares of Common Stock purchased on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 4/1/2013 Purchase 1 4/2/2013 Purchase 2 4/3/2013 Purchase 3 4/4/2013 Purchase 4 4/5/2013 Purchase 5 4/8/2013 Purchase 6 4/9/2013 Purchase 7 4/10/2013 Purchase 8 4/11/2013 Purchase 9 4/12/2013 Purchase 10 4/15/2013 Purchase 11 4/16/2013 Purchase 12 4/17/2013 Purchase 13 4/18/2013 Purchase 14 4/19/2013 Purchase 15 4/22/2013 Purchase 16 4/23/2013 Purchase 17 4/24/2013 Purchase 18 4/25/2013 Purchase 19 4/26/2013 Purchase 20 4/29/2013 Purchase 21 4/30/2013 Purchase 22 1 This transaction was executed in multiple trades at prices ranging from $9.32 – 9.40. 2 This transaction was executed in multiple trades at prices ranging from $8.50 – 9.00. 3 This transaction was executed in multiple trades at prices ranging from $8.43 – 8.72. 4 This transaction was executed in multiple trades at prices ranging from $7.91 – 8.10. 5 This transaction was executed in multiple trades at prices ranging from $7.51 – 7.85. 6 This transaction was executed in multiple trades at prices ranging from $7.34 – 7.73. 7 This transaction was executed in multiple trades at prices ranging from $7.40 – 7.50. 8 This transaction was executed in multiple trades at prices ranging from $7.66 – 7.70. 9 This transaction was executed in multiple trades at prices ranging from $7.65 – 7.80. 10 This transaction was executed in multiple trades at prices ranging from $7.65 – 7.93. 11 This transaction was executed in multiple trades at prices ranging from $7.45 – 7.49. 12 This transaction was executed in multiple trades at prices ranging from $7.48 – 7.55. 13 This transaction was executed in multiple trades at prices ranging from $7.04 – 7.30. 14 This transaction was executed in multiple trades at prices ranging from $6.93 – 7.11. 15 This transaction was executed in multiple trades at prices ranging from $7.33 – 7.50. 16 This transaction was executed in multiple trades at prices ranging from $7.20 – 7.30. 17 This transaction was executed in multiple trades at prices ranging from $7.19 – 7.25. 18 This transaction was executed in multiple trades at prices ranging from $7.25 – 7.27. 19 Due to incomplete data available to the Reporting Persons, the Reporting Persons are reporting the average price of transactions effected on this date. 20 This transaction was executed in multiple trades at prices ranging from $7.30 – 7.50. 21 This transaction was executed in multiple trades at prices ranging from $7.58 – 7.65. 22 This transaction was executed in multiple trades at prices ranging from $7.37 – 7.57. 5/1/2013 Purchase 23 5/2/2013 Purchase 24 5/3/2013 Purchase 25 5/6/2013 Purchase 26 5/7/2013 Purchase 27 5/8/2013 Purchase 28 5/9/2013 Purchase 29 5/10/2013 Purchase 30 5/13/2013 Purchase 31 5/14/2013 Purchase 32 5/15/2013 Purchase 33 5/16/2013 Purchase 34 5/17/2013 Purchase 35 5/20/2013 Purchase 36 5/21/2013 Purchase 37 5/22/2013 Purchase 38 5/23/2013 Purchase 39 5/24/2013 Purchase 40 5/28/2013 Purchase 41 23 This transaction was executed in multiple trades at prices ranging from $7.39 – 7.45. 24 This transaction was executed in multiple trades at prices ranging from $7.61 – 7.64. 25 This transaction was executed in multiple trades at prices ranging from $7.90 – 8.00. 26 This transaction was executed in multiple trades at prices ranging from $8.11 – 8.38. 27 This transaction was executed in multiple trades at prices ranging from $8.00 – 8.02. 28 This transaction was executed in multiple trades at prices ranging from $8.07 – 8.12. 29 This transaction was executed in multiple trades at prices ranging from $8.00 – 8.11. 30 This transaction was executed in multiple trades at prices ranging from $8.17 – 8.25. 31 This transaction was executed in multiple trades at prices ranging from $8.26 – 8.35. 32 This transaction was executed in multiple trades at prices ranging from $8.37 – 8.56. 33 This transaction was executed in multiple trades at prices ranging from $8.42 – 8.50. 34 This transaction was executed in multiple trades at prices ranging from $8.28 – 8.38. 35 This transaction was executed in multiple trades at prices ranging from $8.60 – 8.73. 36 This transaction was executed in multiple trades at prices ranging from $8.30 – 8.40. 37 This transaction was executed in multiple trades at prices ranging from $8.25 – 8.40. 38 This transaction was executed in multiple trades at prices ranging from $8.17 – 8.26. 39 This transaction was executed in multiple trades at prices ranging from $8.06 – 8.15. 40 This transaction was executed in multiple trades at prices ranging from $8.19 – 8.26. 41 This transaction was executed in multiple trades at prices ranging from $8.44 – 8.57.
